Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 04/09/2021. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 04/09/2021 are accepted by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Kanza (US Publication No. 2018/0316653) in view of Zhang et al (WO Publication No. 2016/105728), further in view of Hyuga et al. (US Publication No. 2019/0378119) alone or in combination fails to anticipate or render obvious the claim invention, 	

Kanza (prior art on the record) teaches a localized corroborator system can receive, from a user device, a proof initiation message, record a start time, generate a session identifier, and send the session identifier to the user device. In response, the localized corroborator system can receive, from the user device, the session identifier and a message digest. The message digest can be generated by the user device using a cryptographic hash function based upon a bitwise XOR or a user identifier and the location proof identifier. The user identifier uniquely identifies a user associated with the user device. The location proof identifier uniquely identifies a location proof. The localized corroborator system can concatenate a corroborator identifier, a location, a difference between the start time and a current time, the session identifier, and the message digest to create a concatenated message. The corroborator identifier can uniquely identify the localized corroborator system. The localized corroborator system can sign the concatenated message using a private key to create the location proof and can send the corroborator identifier and the location proof to the user device. The user identifier can be generated uniquely for the creation of the location proof. In some embodiments, the user identifier generated by the user device based, at least in part, upon a biometric of the user, a device identifier that uniquely identifies the user device, and the session identifier. In some embodiments, the user identifier includes a hash of a concatenation of the biometric, the device identifier, and the session identifier.
Zhang et al. (prior art on the record) teaches two phases system. During the first phase (i.e., enrollment phase) of the biometric authentication, the biometric authentication system takes the live biometric sample of a person and converts it into an irreversibly converted (e.g., hashed) biometric template. A UID (User ID or User Identification number) is assigned to the person and appended to the converted or hashed biometric template, the combined data (converted biometric template + UID) is then encrypted using a private key assigned or mapped to the UID as encrypted biometric template. The encrypted data (i.e., the converted biometric template + UID) is then appended again with the UID and stored in that person's electronic device (also see Figure 6). There are many different implementations of the electronic device that can be used to store the converted and encrypted biometric template. Further, during the second phase (i.e., authentication phase) of the biometric authentication, the user's biometric template is captured in live and is irreversibly converted (with the same irreversible conversion function during enrollment) as converted live biometric template; the biometric authentication system reads user's stored encrypted biometric template from user's electronic device. The encrypted biometric template is decrypted by the corresponding public key, and then the converted biometric template during enrollment is obtained. An authentication decision is then made based on the two converted biometric templates to authenticate the user.

Hyuga et al. (prior art on the record) teaches a system that provides a wallet device higher secured against and/or an internal job and an external network intrusion. Further, the system comprises the common key and one or more seeds corresponding to the common key may be aggregated as one group and one or more set of the data group are stored for master data in the transaction manager device. A deterministic wallet constitute a group of provide keys/public keys combined by seeds of the deterministic wallet. In such configurations, for the wallet device of the present invention in this paragraph, enables data associated with deterministic wallet and the master common key are managed integrated in the wallet device among distributed servers appropriately, making possible priority management throughout the wallet device, for examples, based on the materiality. The data stored in transaction manager device provide more sure operation, especially for the multi-signature to achieve more secure wallet device.

None of the prior art of record teaches the non-obvious feature of the present invention, “obtaining a cryptographically secure commitment that is generated using a first user identifier and a private user identifier associated with the first user identifier; 5receiving, from an identity verification system, initial zero knowledge proof messages comprising the commitment; sending, to the identity verification system, a set of cryptographically secure private user identifier commitments generated using a set of private user identifiers; receiving, from the identity verification system: 10a zero knowledge proof response generated using a zero knowledge proof challenge; and proof that the private user identifier used in the initial zero knowledge proof messages comprises part of the set of private user identifiers; and verifying that the private user identifier used in the initial zero knowledge proof 15messages comprises part of the set of private user identifiers”, in combined with other limitations as detailed in independent claims. 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432